Title: From James Madison to François Barbé-Marbois, [ca. 17 February 1820]
From: Madison, James
To: Barbé-Marbois, François


                
                    Dr. Sir
                    [ca. 17 February 1820]
                
                I have duly recd. the volume relating to the Equestrian State [sic] of Henry 4th. with one of the medals to which it gave rise for both which I offer you my thanks.
                The volume is not only a valuable present to Artists, but is enriched with articles of information, which make it interesting to the curious who are not artists. I observe that it justly records your essential agency in this national monument; and, have not overlooked the fine morsel of appropriate sentiment which it was your lot to address to the reigning Prince whose name was so closely associated by the occasion, with that of his illustrious ancestor.
                France is happy in having had a King worthy of the national devotion which the erection of this Statue proclaims to the memory of Henry 4. He may be regarded as a model not only to his hereditary successors under a limited monarchy, but as one also, to the other departments of the Govt. His personal virtues seem to have furnished that check & balance to his royal prerogative, which are provided by partitions of power among the Constitutional orders of the States.
                I hope Sir you continue to enjoy the good health, of which you make so good a use, & that you will accept this renewed assurance of my distinguished esteem.
            